Broker Warrant No:  

 

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), STATE SECURITIES LAWS IN THE UNITED STATES OR THE SECURITIES LAW OF ANY
OTHER COUNTRY AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNLESS (A) SUCH TRANSACTION OCCURS OUTSIDE THE UNITED
STATES IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 OF REGULATION S
UNDER THE ACT (OR SUCH SUCCESSOR RULE OR REGULATION THEN IN EFFECT), IF
APPLICABLE, AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS, (B) THIS
WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE REGISTERED
UNDER THE ACT OR (C) SUCH TRANSACTION CONSTITUTES A TRANSACTION THAT OTHERWISE
DOES NOT REQUIRE REGISTRATION UNDER THE ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, AND THE HOLDER PRIOR TO SUCH TRANSACTION HAS FURNISHED TO THE CORPORATION
AN OPINION OF COUNSEL OF RECOGNIZED STANDING TO THAT EFFECT REASONABLY
SATISFACTORY TO THE CORPORATION, SUBJECT IN EACH CASE TO ANY APPLICABLE UNITED
STATES FEDERAL OR STATE OR FOREIGN SECURITIES LAW RESTRICTIONS APPLICABLE TO THE
RESALE OF THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT.

 

THIS WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF A U.S. PERSON AND NO
SECURITIES MAY BE DELIVERED IN THE UNITED STATES UPON EXERCISE OF THIS WARRANT
UNLESS THE EXERCISE IS REGISTERED UNDER THE ACT OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE. ANY PERSON EXERCISING THIS WARRANT WILL BE REQUIRED
TO PROVIDE (1) WRITTEN CERTIFICATION THAT IT IS NOT A U.S. PERSON WITHIN THE
MEANING OF REGULATION S OF THE ACT AND THAT THIS WARRANT IS NOT BEING EXERCISED
WITHIN THE UNITED STATES OR ON BEHALF OF, OR FOR THE ACCOUNT OR BENEFIT OF, A
U.S. PERSON OR A PERSON IN THE UNITED STATES, OR (2) A WRITTEN OPINION OF
COUNSEL OF RECOGNIZED STANDING TO THE EFFECT THAT THIS WARRANT AND THE SHARES
ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE ACT AND
UNDER ANY APPLICABLE U.S. STATE SECURITIES LAWS OR ARE EXEMPT FROM REGISTRATION
THEREUNDER. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.

 

WARRANT TO PURCHASE COMMON STOCK

 

__________ Shares of Common Stock

 

SYNTHEMED, INC.

 

THIS CERTIFIES THAT, for good and valuable consideration, the receipt of which
is hereby acknowledged, ____________ (the “Warrantholder”) with an address at
_____________________, is the registered holder of this Warrant and is entitled
to subscribe for and purchase from SyntheMed, Inc., a Delaware corporation (the
“Corporation”), at any time after the date hereof and before 5:00 p.m. (Eastern
Standard Time) on, April 3, 2010 (the “Time of Expiry”), up to ________ fully
paid and non-assessable shares of common stock of the Corporation (“Shares”) par
value $.001 per Share of the Corporation at an exercise price of $0.60 per
Share, subject to adjustment as provided below (collectively the “Exercise
Price”).

 

 


--------------------------------------------------------------------------------

 

This Warrant is subject to the provisions of the Agency Agreement dated April 3,
2006 between the Warrantholder and the Corporation (the “Agency Agreement”), and
the following provisions, terms and conditions:

 

1.

Designation

 

 

This warrant certificate (the “Warrant”) is issued to the Warrantholder pursuant
to the Agency Agreement to purchase up to __________ Shares at the Exercise
Price of $0.60 per Share.

 

2.

Exercise of Warrant

 

 

 

(a)

Election to Purchase. This Warrant may be exercised by the Warrantholder prior
to the Time of Expiry in whole or in part and in accordance with the provisions
hereof by delivery of an Election to Purchase in a form substantially the same
as that attached hereto as Annex “A”, properly completed and executed, together
with this Warrant and payment of the Exercise Price multiplied by the number of
Shares specified in the Election to Purchase to the Corporation at P.O. Box 219,
Little Silver, New Jersey 07739, U.S.A., Attention: Robert P. Hickey, or such
other address as may be notified in writing by the Corporation. Payment shall be
made in U.S. dollars by certified or bank cashier’s cheque payable to the order
of the Corporation.

 

 

 

(b)

Exercise. The Corporation shall, promptly following the date it receives a duly
executed Election to Purchase, this Warrant and payment of the Exercise Price
for the number of Shares specified in the Election to Purchase (the “Exercise
Date”), issue or cause to be issued that number of Shares specified in the
Election to Purchase as fully paid and non-assessable Shares. Such duly executed
Election to Purchase shall constitute the Warrantholder's acknowledgement of and
undertaking to comply to the reasonable satisfaction of the Corporation and its
counsel, with all applicable laws, rules, regulations and policies of every
stock exchange upon which the Shares of the Corporation may from time to time be
listed or traded, and any other applicable governmental or regulatory
authorities.

 

 

 

(c)

Share Certificates. As promptly as practicable after the Exercise Date (and in
any event not later than 10 days after the Exercise Date), the Corporation shall
send to the Warrantholder, registered in such name or names as the Warrantholder
may direct or if no such direction has been given, in the name of the
Warrantholder, a certificate or certificates for the number of Shares specified
in the Election to Purchase. To the extent permitted by law, such exercise shall
be deemed to have been effected as of the close of business on the Exercise
Date, and at such time the rights of the Warrantholder with respect to the
portion of the Warrant exercised shall cease, and the person or persons in whose
name or names any certificate or certificates for Shares shall then be issuable
upon such exercise shall be deemed to have become the holder or holders of
record of the Shares represented thereby.

 

 

 


--------------------------------------------------------------------------------

 

 

(d)

Fractional Shares. No fractional Shares shall be issued upon exercise of this
Warrant and no payments or adjustment shall be made upon any exercise on account
of any cash dividends on the Shares issued upon such exercise. If any fractional
interest in a Share would, except for the provisions of the first sentence of
this subsection 2(d), be deliverable upon the exercise of this Warrant, the
number of Shares to be issued to the Warrantholder upon the exercise of this
Warrant shall be rounded to the nearest whole number.

 

 

 

(e)

Subscription for Less than Entitlement. The Warrantholder may from time to time
subscribe for and purchase a number of Shares less than the aggregate number
which the holder is entitled to purchase pursuant to this Warrant. In the event
of a purchase of a number of Shares less than the aggregate number which may be
purchased pursuant to this Warrant, the holder thereof shall be entitled to
receive, without charge, a new Warrant certificate in respect of the balance of
the Shares subject to this Warrant which were not purchased by the
Warrantholder.

 

 

 

(f)

Corporate Changes. If the Corporation shall be a party to any reorganization,
merger, dissolution or sale of all or substantially all of its assets (the
“Event”), (other than a reorganization or merger in which the Corporation is the
surviving entity) then the securities purchasable hereunder shall be the
securities (the “Event Securities”) which the Warrantholder would have received
or been entitled to receive in such Event if such Warrantholder had fully
exercised this Warrant prior to the record date (or if there was no record date,
then prior to the effective date) of such Event, and the Exercise Price shall be
adjusted to be the amount determined by multiplying the Exercise Price in effect
immediately prior to the Event by the number of Shares as to which this Warrant
was unexercised immediately prior to the Event, and dividing the product thereof
by the number of Event Securities; provided however, that the Event shall not be
carried into effect unless all necessary steps have been taken to ensure that
any surviving entity is subject to the terms of this Warrant as adjusted.

 

 

Notwithstanding anything to the contrary contained in the immediately preceding
paragraph, in the event of a transaction contemplated by such paragraph in which
the surviving or purchasing corporation demands that all outstanding Warrants be
extinguished prior to the closing date of the contemplated transaction, the
Corporation shall give prior notice (the “Merger Notice”) thereof to the
Warrantholders advising them of such transaction. The Warrantholders shall have
ten days after the date of the Merger Notice to elect to (i) exercise the
Warrants in the manner provided herein, or (ii) receive from the surviving or
purchasing corporation the same consideration receivable by a holder of the
number of Shares for which this Warrant might have been exercised immediately
prior to such consolidation, merger, sale, or purchase reduced by such amount of
the consideration as has a market value equal to the Exercise Price, as
determined by the board of directors of the Corporation in accordance with the
terms of the Warrants. If any Warrantholder fails to timely notify the
Corporation of its election, the Warrantholder shall be deemed for all purposes
to have elected the

 


--------------------------------------------------------------------------------

option set forth in (ii) above. Any amounts receivable by a Warrantholder who
has elected the option set forth in (ii) above shall be payable at the same time
as amounts payable to stockholders in connection with any such transaction.

 

 

(g)

Subdivision or Consolidation of Shares

 

 

 

(i)

In the event the Corporation shall subdivide its outstanding Shares into a
greater number of Shares, the Exercise Price in effect immediately prior to such
subdivision shall be proportionately reduced, and conversely, in the event the
outstanding Shares of the Corporation shall be consolidated into a smaller
number of Shares, the Exercise Price in effect immediately prior to such
consolidation shall be proportionately increased.

 

 

 

(ii)

Upon each adjustment of the Exercise Price as provided herein, the Warrantholder
shall thereafter be entitled to acquire, at the Exercise Price resulting from
such adjustment, the number of Shares (calculated to the nearest tenth of a
Share) obtained by multiplying the Exercise Price in effect immediately prior to
such adjustment by the number of Shares which may be acquired hereunder
immediately prior to such adjustment and dividing the product thereof by the
Exercise Price resulting from such adjustment.

 

 

 

(h)

Change or Reclassification of Shares. In the event the Corporation shall change
or reclassify its outstanding Shares into a different class of securities, this
Warrant shall be adjusted as follows so as to apply to the successor class of
securities:

 

 

 

(i)

the number and kind of the successor class of securities which the Warrantholder
shall be entitled to acquire shall be the aggregate number and kind of
securities which, if this Warrant had been exercised immediately prior to such
change or reclassification, the Warrantholder would have been entitled to
receive by reason of such change or reclassification; and

 

 

 

(ii)

the Exercise Price shall be determined by multiplying the Exercise Price in
effect immediately prior to the change or reclassification by the number of
Shares as to which this Warrant was unexercised immediately prior to the change
or reclassification, and dividing the product thereof by the number of the
successor class of securities determined in paragraph 2(h)(i) hereof.

 

 

 

(i)

Distribution to Shareholders. If and whenever at any time prior to the Time of
Expiry the Corporation shall fix a record date or if a date is otherwise
established (any such date being hereinafter referred to in this subsection 2(i)
as the “record date”) for the issuance of rights, options or warrants to all or
substantially all the holders of the outstanding Shares of the Corporation
entitling them, for a period expiring not more than 45 days after such record
date, to subscribe for or purchase Shares of the Corporation or securities
convertible into or exchangeable for Shares

 

 


--------------------------------------------------------------------------------

at a price per share or, as the case may be, having a conversion or exchange
price per share less than 95% of the Fair Market Value (as hereinafter defined)
on such record date, the Exercise Price shall be adjusted immediately after such
record date so that it shall equal the price determined by multiplying the
Exercise Price in effect on such record date by a fraction, of which the
numerator shall be the total number of Shares outstanding on such record date
plus a number equal to the number arrived at by dividing the aggregate price of
the total number of additional Shares offered for subscription or purchase or,
as the case may be, the aggregate conversion or exchange price of the
convertible or exchangeable securities so offered by the Fair Market Value, and
of which the denominator shall be the total number of Shares outstanding on such
record date plus the total number of additional Shares so offered (or into which
the convertible or exchangeable securities so offered are convertible or
exchangeable); Shares owned by or held for the account of the Corporation or any
subsidiary of the Corporation shall be deemed not to be outstanding for the
purpose of any such computation; such adjustment shall be made successively
whenever such a record date is fixed; to the extent that any rights or warrants
are not so issued or any such rights or warrants are not exercised prior to the
expiration thereof, the Exercise Price shall then be readjusted to the Exercise
Price which would then be in effect if such record date had not been fixed or to
the Exercise Price which would then be in effect based upon the number of Shares
or conversion or exchange rights contained in convertible or exchangeable
securities actually issued upon the exercise of such rights or warrants, as the
case may be.

 

 

(j)

Additional Subscriptions. If at any time the Corporation grants to its
shareholders the right to subscribe for and purchase pro rata additional
securities of the Corporation (other than securities described in subsection
(2)(i) hereof) or of any other corporation or entity, there shall be no
adjustments made to the number of Shares or other securities subject to this
Warrant or to the Exercise Price in consequence thereof and this Warrant shall
remain unaffected.

 

 

 

(k)

Carry Over of Adjustments. No adjustment of the Exercise Price shall be made if
the amount of such adjustment shall be less than 1% of the Exercise Price in
effect immediately prior to the event giving rise to the adjustment, provided
however, that in such case any adjustment that would otherwise be required then
to be made shall be carried forward and shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
so carried forward, shall amount to at least 1% of the Exercise Price in effect
prior to such adjustment.

 

 

 

(l)

Notice of Adjustment. Upon any adjustment of the number of Shares and upon any
adjustment of the Exercise Price, then and in each such case the Corporation
shall give written notice thereof to the Warrantholder, which notice shall state
the Exercise Price and the number of Shares or other securities into which each
Warrant is exercisable resulting from such adjustment, and shall set forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based. Upon the request of a Warrantholder there shall be

 

 


--------------------------------------------------------------------------------

transmitted promptly to all Warrantholders a statement prepared by the firm of
independent certified public accountants retained to audit the financial
statements of the Corporation to the effect that such firm concurs in the
Corporation's calculation of the change.

 

 

(m)

Other Notices. If at any time:

 

 

 

(i)

the Corporation shall declare any dividend upon its Shares;

 

 

 

(ii)

the Corporation shall offer for subscription pro rata to the holders of its
Shares any additional shares of any class or other rights;

 

 

 

(iii)

there shall be any capital reorganization or reclassification of the capital
stock of the Corporation, or consolidation, amalgamation or merger of the
Corporation with, or sale of all or substantially all of its assets to, another
corporation; or

 

 

 

(iv)

there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Corporation,

 

 

then, in any one or more of such cases, the Corporation shall give to the
Warrantholder (A) at least 20 days' prior written notice of the date on which a
record shall be taken for such dividend, distribution or subscription rights or
for determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, amalgamation, sale, dissolution,
liquidation or winding-up and (B) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, at least 20 days' prior written notice of the date when the same
shall take place. Such notice in accordance with the foregoing clause shall also
specify (1) in the case of any such dividend, distribution or subscription
rights, the date on which the holders of Shares shall be entitled thereto, and
(2) in the case of any transaction described in the foregoing clauses (iii) and
(iv), the date on which the holders of Shares are to be entitled to exchange
their Shares for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, amalgamation, sale,
dissolution, liquidation or winding-up, as the case may be.

 

 

(n)

Shares to be Reserved. The Corporation will at all times keep available and
reserve out of its authorized Shares, solely for the purpose of issue upon the
exercise of this Warrant, such number of Shares as shall then be issuable upon
the exercise of this Warrant. The Corporation covenants and agrees that all
Shares which shall be so issuable will, upon issuance, be duly authorized and
issued, fully paid and non-assessable. The Corporation will take all such action
as may be necessary to assure that all such Shares may be so issued without
violation of any applicable requirements of any stock exchange upon which the
Shares of the Corporation may be listed or in respect of which the Shares are
qualified for unlisted trading privileges. The Corporation will take all such
action as is within

 

 


--------------------------------------------------------------------------------

its power to assure that all such Shares may be so issued without violation of
any applicable law.

 

 

(o)

Issue Tax. The issuance of certificates for Shares upon the exercise of this
Warrant shall be made without charge to the Warrantholder for any issuance tax
in respect thereto, provided that the Corporation shall not be required to pay
any tax which may be payable in respect of any transfer involved in the issuance
and delivery of any certificate in a name other than that of the Warrantholder.

 

 

 

(p)

Fair Market Value. For the purposes of any computation hereunder, unless
otherwise specified, the “Fair Market Value” at any date shall be: (i) if the
Shares are listed on a stock exchange or quoted on a similar securities market,
the weighted average sale price per share for the Shares for any 20 consecutive
trading days (selected by the Corporation) commencing not more than 25 trading
days before such date on the principal stock exchange or similar securities
market upon which the Shares are listed or quoted, as the case may be; or (ii)
if the computation is being made in connection with a public offering of Shares,
the gross distribution price per Share under the offering; or (iii) in all other
cases, the Fair Market Value shall be determined by the Board of Directors in
good faith, which determination shall be conclusive. The weighted average sale
price shall be determined by dividing the aggregate sale price of all Shares
sold on the said exchange or market during the said 20 consecutive trading days
by the total number of Shares so sold.

 

 

 

(q)

The Shares issued upon exercise of this Warrant shall be subject to a stop
transfer order and the certificate or certificates evidencing such Shares shall
bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), STATE
SECURITIES LAWS IN THE UNITED STATES OR THE SECURITIES LAWS OF ANY OTHER
COUNTRY, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNLESS (A) SUCH TRANSACTION OCCURS OUTSIDE THE UNITED STATES IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 OF REGULATION S UNDER THE ACT
(OR SUCH SUCCESSOR RULE OR REGULATION THEN IN EFFECT), IF APPLICABLE, AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS, (B) THE SECURITIES REPRESENTED
BY THIS CERTIFICATE ARE REGISTERED UNDER THE ACT OR (C) SUCH TRANSACTION
CONSTITUTES A TRANSACTION THAT OTHERWISE DOES NOT REQUIRE REGISTRATION UNDER THE
ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER PRIOR TO SUCH
TRANSACTION HAS FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF RECOGNIZED
STANDING TO THAT EFFECT REASONABLY SATISFACTORY TO THE CORPORATION, SUBJECT IN
EACH CASE TO ANY APPLICABLE UNITED STATES FEDERAL, STATE OR FOREIGN SECURITIES
LAW RESTRICTIONS APPLICABLE TO THE RESALE OF THIS WARRANT AND THE SHARES
ISSUABLE UPON EXERCISE OF THIS WARRANT.

 

3.

Transfer

 

 

Subject to compliance by the Warrantholder with any applicable resale
restrictions, the Corporation acknowledges and agrees that this Warrant may be
assigned or

 


--------------------------------------------------------------------------------

transferred by the Warrantholder at the Warrantholder’s option. It is the sole
responsibility of the Warrantholder to ensure that all such restrictions have
been observed. Upon any permitted assignment or transfer, the Warrantholder
shall furnish the Corporation with such information including a properly
completed and executed form substantially the same as that attached hereto as
Annex “B”, regarding the transferee as the Corporation may reasonably require to
register this Warrant in the name of the transferee. The Corporation shall be
obligated to refuse to register any proposed transfer of this Warrant or
underlying Shares unless made in accordance with the provisions of Regulations
S, pursuant to registration under the Act or pursuant to an available exemption
from registration.

 

4.

Replacement

 

 

Upon receipt of evidence satisfactory to the Corporation of the loss, theft,
destruction or mutilation of this Warrant and, if requested by the Corporation,
upon delivery of a bond of indemnity satisfactory to the Corporation (or, in the
case of mutilation, upon surrender of this Warrant), the Corporation will issue
to the Warrantholder a replacement Warrant (containing the same terms and
conditions as this Warrant).

 

5.

Expiry Date

 

 

This Warrant shall expire and all rights to purchase Shares hereunder shall
cease and become null and void at 5:00 p.m. (Eastern Standard Time) on April 3,
2010.

 

6.

Amendment

 

 

Neither this Warrant nor any term hereof may be changed, waived, discharged or
terminated except by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.

 

 

7.

Governing Law

 

The laws of the State of New York and applicable federal laws of the United
States shall govern this Warrant.

 

 

8.

Successors

 

This Warrant shall enure to the benefit of and shall be binding upon the
Warrantholder and the Corporation and their respective successors.

 

[signature page follows]



 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the Corporation has caused this Warrant to be signed by its
duly authorised officer and its corporate seal hereto affixed.

 

DATED: April 3, 2006.

 

 

SYNTHEMED, INC.

 

 

 

By:

 


--------------------------------------------------------------------------------

 

Annex “A” to Warrant

 

Election to Purchase

 

The undersigned Warrantholder hereby irrevocably elects to exercise the Warrant
issued by SyntheMed, Inc. dated April 3, 2006 for the number of shares of common
stock (or other property or securities subject thereto) (“Shares”) par value
$.001 per Share as set forth below:

 

(a)

Number of Shares to be Acquired:

 

(b)

Exercise Price per Share:

$

 

(c)

Aggregate Purchase Price

$

 

[(a) multiplied by (b)]

 

 

and hereby tenders a certified or cashier's cheque or bank draft for such
aggregate purchase price, and directs such Shares to be registered and a
certificate therefor to be issued as directed below.

 

 

DATED this

day of

,

.

 

 

 

Witness

Signature

 

 

Direction as to Registration

 

Name of Registered Holder:

 

Address of Registered Holder:

 

                 

 

 


--------------------------------------------------------------------------------

 

Annex “B”

 

 

TO:

SYNTHEMED, INC.

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, transfers and assigns unto
            the within warrant (herein called the “Warrant”). The undersigned
hereby irrevocably instructs you to transfer the Warrant on your books of
registration and to issue in substitution therefor a new warrant exercisable for
the same number of shares or other securities or property as the Warrant.

 

 

DATED the

day of

,

.

 

 

 

Signature of Transferor is

hereby guaranteed:

 

                

 

Note:      The signature to this Warrant transfer must correspond with the name
as set forth on the face of the Warrant in every particular without alteration
or enlargement or any change whatsoever, and must be guaranteed by a bank or
other financial institution acceptable to the Corporation.

 

 

 

 

 